DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 10/16/2018 have been considered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, change “processing circuitry whether” to - -processing circuitry determines whether- -.
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (JP 2014-104788 A, of record, citations refer to the attached machine translation).
As to claim 1, Yamazaki et al. discloses (Figs. 2, 6 and 8) An optical axis control apparatus for headlight, the apparatus comprising: processing circuitry (Paragraph 19, ECU, CPU) to calculate, during stop of the vehicle, a pitch angle ƟV by using output values from an acceleration sensor 110 provided for a vehicle (Paragraph 28, total angle Ɵ from sensor 110  used to calculate road surface angle Ɵr and vehicle attitude angle Ɵ-V), and control an optical axis angle of a headlight provided for the vehicle by using the pitch angle (Paragraphs 26, 42, 44); and to determine, when the vehicle starts traveling, whether there is a rolling motion during the stop of the vehicle (Fig. 6B, Paragraphs 27, 48-60; Fig. 8 Step S105), wherein when the pitch angle is changed during the stop of the vehicle (Paragraph 41) and the processing circuitry determines an existence of the rolling motion, the processing circuitry corrects, upon disappearance of the rolling motion, the changed pitch angle by using an amount of correction set for each roll angle during stop of the vehicle, and controls the optical axis angle by using the corrected pitch angle (Paragraphs 48-60).

    PNG
    media_image1.png
    460
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    704
    415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    477
    440
    media_image3.png
    Greyscale

As to the determination of a vehicle rolling motion during stop of the vehicle being determined when the vehicle starts travelling, this is done to ensure that changes in weight distribution such as loading of a trunk are already accounted for before making the roll determination.  As seen in Paragraph 41, the device of Yamazaki et al. takes into account changes in vehicle pitch when stopped, with the calculation of the vehicle angle being done repeatedly.  When the vehicle starts moving, the last sampling of total angle theta from the acceleration sensor serves as the determination whether an existence of the rolling motion exists when stopped, since the sampling of theta takes into account the rolling as seen in Paragraphs 56-60).  

As to the processing circuitry making a change when a pitch angle is changed during the stop of the vehicle and the existence of a rolling motion is made, the process is performed regardless of these being performed and therefore will also be performed in the specified case.  As to the correction being made upon disappearance of the rolling motion, the correction is made when measuring the total angle when stopped and therefore, the correction will be made regardless of whether the rolling motion disappears or remains.
	The Examiner notes that the procedure of Yamazaki et al. and the procedure of the Application are substantially different.  However, the claims as presented do not currently distinguish over that of Yamazaki et al.  For example, the claim does not include that the processing circuitry monitors whether the rolling motion from the vehicle stop period disappears when the vehicle is travelling and only performs the correction of the pitch angle based on the roll angle if the rolling motion from the vehicle stop period disappears.
	As to claim 2, Yamazaki et al. discloses that the acceleration sensor 110 is configured to detect an acceleration in a front-rear direction of the vehicle, an acceleration in a left-right direction of the vehicle, and an acceleration in an up- down direction of the vehicle (Paragraph 27, three-axis sensor), and the processing circuitry 
	As to claim 4, since Yamazaki et al. is responsive to the acceleration sensor, which itself is responsive to the actual vehicle it is mounted on, Yamazaki et al. implicitly sets the correction based on load applied to the left and right suspension devices.
	As to claim 5, since Yamazaki et al. makes the correction taking into account other changes to the vehicle pitch when stopped as seen in Paragraph 41, it would necessarily implicitly take into account whether the trunk is up or down and therefore Yamazaki et al. discloses that the value of the amount of correction is set based on a position of a trunk in an up-down direction of the vehicle.
	As to claim 6, since Yamazaki et al. is responsive to the acceleration sensor, which itself is responsive to the actual vehicle it is mounted on, Yamazaki et al. implicitly sets the correction based on the type of vehicle that the acceleration sensor is actually mounted on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. as applied to claim 1 above.
As to claim 3, Yamazaki et al. discloses calculating the correction Mb (Paragraph 55), but does not explicitly state that the correction amount can be determined via a prestored table format data structure.
However, Yamazaki et al. also teaches using a conversion table (Paragraph 42) for determining the optical axis angle Ɵ-o- (Paragraph 42) and Ɵr (Paragraph 53), wherein the table is used to simplify the process and reduce the burden on the ECU 100 (Paragraph 53).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to a prestored table format data structure instead of calculating the correction in order to simplify the process and reduce the burden on the ECU, as taught by the other parts of Yamazaki et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875